                Case 3:20-cv-05785-TSZ Document 13 Filed 09/02/20 Page 1 of 1



 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT SEATTLE

 5
      JOSH THOMAS, individually and on
      behalf of all others similarly situated
 6
                              Plaintiff,
 7                                                      C20-5785 TSZ
           v.
 8                                                      MINUTE ORDER
      AMERICAN EXPRESS COMPANY,
 9
                              Defendant.
10

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
            (1)   The parties’ stipulated motion, docket no. 10, is GRANTED, and the
     following deadlines are EXTENDED as follows:
13
           Any responsive pleading or motion is DUE by               September 17, 2020
14
           Conference pursuant to Fed. R. Civ. P. 26(f)              October 13, 2020
15
           Initial Disclosures pursuant to Fed. R. Civ. P. 26(a)     October 27, 2020
16
           Combined Joint Status Report and Discovery Plan           October 27, 2020
17
          (2)       The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19         Dated this 2nd day of September, 2020.

20
                                                       William M. McCool
21                                                     Clerk

22                                                     s/Karen Dews
                                                       Deputy Clerk
23

     MINUTE ORDER - 1
